Order entered February 1, 2019




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-18-00576-CV

              SNP SCHNEIDER-NEUREITHER & PARTNER AG, Appellant

                                                V.

                 SAMUEL WOOD AND JAMES D. SPIELMAN, Appellees

                      On Appeal from the 192nd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-17-14118

                                            ORDER
       The Court has determined that oral argument would be appropriate in this case.

Appellant notified this Court by letter dated January 29, 2019, that its counsel is not available to

present argument on February 13, 2019, and Appellant has advised in its January 11, 2019

Unopposed Motion to Reschedule Oral Argument that counsel for all parties are available on

Wednesday March 6, 2019. Accordingly, we ORDER the parties to appear and present oral

argument on Wednesday March 6, 2019, at 11:00 a.m. in the Merrill Hartman Courtroom,

located on the 8th floor of the George Allen Courthouse.

                                                       /s/   DAVID J. SCHENCK
                                                             PRESIDING JUSTICE